Citation Nr: 1415938	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for Crohn's disease, status post subtotal colectomy, with scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to January 1984.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an August 2010 rating decision, the RO increased the initial evaluation for the disability to 30 percent, effective from the date of the claim.  While the Veteran has been granted a rating increase during the pendency of her appeal, this evaluation does not represent the highest possible benefit.  Thus, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of a February 2014 written appellate brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in December 2009 in connection with her claim.  Thereafter, the Veteran and her representative essentially alleged that her disability had increased in severity since that time.  See, e.g., June 2010 written statement; February 2014 written brief.  In addition, the Board observes that it has been over four years since the Veteran's last VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On review, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.

The Veteran should also be afforded another opportunity to submit or request that VA attempt to obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her Crohn's disease, status post subtotal colectomy, with scar.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected Crohn's disease, status post subtotal colectomy, with scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the December 2009 VA examination and private treatment records.

The examiner should comment on the severity of the Veteran's Crohn's disease with associated scar and report all signs and symptoms necessary for evaluating the disability under the rating criteria.

The examiner should specifically address whether the Veteran's Crohn's disease is severe in nature, with numerous attacks a year and malnutrition, with her health only fair during remissions.

The examiner should also specifically address whether the Veteran's Crohn's disease is pronounced in nature, resulting in marked malnutrition, anemia, and general debility, or with any serious complication such as liver abscess.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


